IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,520-01


                            EX PARTE ROBERT SNEED, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1429267-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance by fraud and was sentenced to four years’ imprisonment. He did not appeal his

conviction.

        In a single ground, Applicant contends that his guilty plea was rendered involuntary because

when he pleaded guilty, he lacked knowledge that the credibility of certain State witnesses was

questionable. The trial court made findings of fact and conclusions of law and initially recommended
                                                                                                     2

that we grant relief. On September 16, 2015, we remanded this application and directed the trial

court to determine who these witnesses were, what their testimony would have been at trial, why

their testimony would not have been credible, what evidence was not disclosed to Applicant, and

why this evidence was material.

       On remand, the record was developed, and the trial court made further findings of fact and

conclusions of law and again recommended that we grant relief. We believe that the record is not

adequate to resolve Applicant’s claim.

       Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States,

397 U.S. 742 (1970). In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, §

3(d). In the appropriate case, the trial court may rely on its personal recollection. Id.

       Applicant appears to be represented by counsel. If he is not and the trial court decides to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make further findings of fact and conclusions of law as to whether the

prescription form in Applicant’s case was fraudulent. TEX . HEALTH & SAFETY CODE §

481.129(a)(5)(B); see also Avery v. State, 359 S.W.3d 230 (Tex. Crim. App. 2012). The trial court

shall also make further findings and conclusions as to whether Applicant forged the signature on the

prescription form or otherwise engaged in misrepresentation, fraud, deception, or subterfuge. TEX .

HEALTH & SAFETY CODE § 481.129(a)(5)(A). The trial court shall make any other findings of fact
                                                                                                      3

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim

for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: December 9, 2015
Do not publish